Citation Nr: 0713202	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-05 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April and September 2000 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The April 2000 rating 
decision denied service connection for bilateral cataracts 
and residual left and right retinal detachment due to facial 
trauma.  The September 2000 rating decision, in pertinent 
part, denied service connection for vision problems 
(previously claimed as bilateral cataracts and bilateral 
retinal detachments).

In December 2003 the Board granted the veteran's motion to 
have this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2006).

In January 2004 the Board remanded the case for further 
development.

In an August 2004 statement, the veteran raised a claim of 
entitlement to service connection for an anxiety condition.  
That issue is not currently on appeal and is again referred 
to the RO for appropriate action.

In a September 2004 decision, the Board granted service 
connection for bilateral hearing loss and denied service 
connection for an eye disability, to include a status post 
detached retina in the left eye and bilateral cataracts.

The veteran appealed the denial of his claim for service 
connection for an eye disability to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2006 
Joint Motion for Remand, the Secretary of Veterans Affairs 
(VA) and the veteran, through his representative, agreed that 
VA had not provided an adequate VA examination to evaluate 
the eye disability and moved that the portion of Board's 
September 2004 decision denying service connection be vacated 
and remanded.  The Court granted the motion in February 2006 
and remanded the portion of the September 2004 Board decision 
which denied service connection for eye disability pursuant 
to 38 U.S.C.A. § 7252(a) (West 2002).  Thereafter, the case 
was returned to the Board for action consistent with the 
Joint Motion for Remand and the Court's Order. 

In June 2006, the Board again remanded the issue for further 
development.


FINDING OF FACT

The veteran's current eye disability is not related to a 
disease or injury in service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2004, VA's Appeals Management 
Center (AMC) notified the veteran of the evidence needed to 
substantiate his claims for service connection.  

The March 2004 letter satisfied the second and third elements 
of the duty to notify by informing the veteran that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the March 2004 VCAA 
letter contained a notation that the veteran was to send VA 
any information or evidence that he thought would support his 
claim.  This statement served to advise the veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal.  In a March 2007 letter, the veteran's representative 
stated that the veteran's claim was ready for certification 
by the Board, thereby demonstrating the veteran's actual 
knowledge of the need to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the March 2004 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA attempted to obtain the veteran's service medical records 
in September 1998 but was informed by the NPRC that no 
records existed as a result of the 1973 fire.  It is 
reasonably certain that further efforts to obtain the 
veteran's service medical records would be futile.  38 
U.S.C.A. § 5103A.  The RO also sought alternate sources of 
records by asking NPRC to search for records created by the 
Surgeon Generals Office.  NPRC reported that there were no 
such records in the veteran's case.

VA has obtained all records of treatment reported by the 
veteran including VA Medical Center (VAMC) records and 
private medical records.  

The veteran underwent VA examinations for eye disability in 
July 1998 and April 2004.  Additionally, per the June 2006 
remand instructions, the veteran underwent a VA examination 
in August 2006.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

In a November 1997 letter, Dr. Vilbert stated that the 
veteran had a history of coloboma of the right optic nerve, 
non-proliferative diabetic retinopathy and cataract surgery 
in both eyes, as well as scleral buckling for a retinal 
detachment in the left eye.  Dr. Vilbert stated that the 
veteran's coloboma of his right optic nerve was a congenital 
defect.  It was his understanding that the veteran sustained 
trauma to his face while serving in the military.  He 
concluded that while trauma is certainly a known cause of 
cataracts and retinal detachments, it would be difficult to 
make any definite statement as to cause and effect due to the 
time lapse.  However, the possibility did exist that his 
previous injury may have been contributory to the veteran's 
problems.

In July 1998, the veteran underwent a VA eye examination.  He 
reported that he had poor vision in his left eye since he had 
a retinal detachment after he was discharged.  He also 
reported something blowing up in the region of his left eye 
during his service.  He stated that he saw a doctor and that 
his eye was patched.  The veteran also reported undergoing a 
retinal detachment eight years ago while also having surgery 
to have cataracts removed from both of his eyes.  The 
diagnosis was old detachment of the left eye and coloboma of 
the right optic nerve. 

In an April 2000 letter, Dr. Vilbert stated that the 
veteran's right optic nerve was a congenital defect.  He 
noted that while trauma was certainly a known cause of 
cataracts and retinal detachments, it would be difficult to 
make any definite statement as to the cause and effect "due 
to time lapse;" however, it was likely that the veteran's 
previous trauma to his face was "contributory to these 
problems."

In April 2004, the veteran underwent a VA eye examination.  
The veteran reported suffering blunt trauma to the left side 
of his face in 1952 during the Korean War after a land mine 
exploded.  The examiner concluded that it was not as likely 
as not that the veteran's cataracts and retinal detachment 
were the result of trauma during service.  The veteran's 
retinal detachment and cataracts developed over 40 years 
since his injury in service.  It was therefore unlikely that 
the trauma, regardless of the nature, led to the development 
of his retinal detachment or cataracts.  The examiner also 
noted that the veteran was a myope, which predisposed him 
slightly to retinal detachment.

In the Joint Motion it was agreed that the April 2004 
examination had not complied with the Board's remand 
instructions in that there was no indication that the 
examiner had reviewed the claims folder, and the examiner did 
not specify whether he agreed with Dr. Vilbert's opinions.

In May 2006, the veteran presented to the upstate New York 
VAMC for treatment of his vision.  The treating optomitrist 
stated that the veteran had decreased visual acuity and 
visual field constriction.

In August 2006, the veteran underwent a VA eye examination 
per the June 2006 Board remand.  The examiner reported that 
the claims folder had been reviewed.  The examiner stated 
that the veteran had bilateral pseudophakia with cataracts as 
the problem associated with this diagnosis.  However, the 
veteran's current vision loss was not related to his 
cataracts as he had successful cataract extraction of his 
left eye in 1997.  The veteran also had retinal detachment of 
his left eye status post repair.  There were no indications 
of acuity prior to his repair of his retinal detachment in 
1994 but he was a high myope as indicated in 1995 with 
corrected acuity of 20/70 post cataract extraction.  There 
were no indications of retinal abnormalities prior to 1994.  
The first indication of severe vision loss was in 2002.  

The examiner commented that the veteran's current eye 
disability "is less likely as not (less than 50/50 
probability) caused by or a result of any disease or injury 
while in the service."

The diagnosis was optic nerve coloboma right eye, bilateral 
cataract extraction and retinal detachment with surgical 
repair left eye.  The veteran's coloboma was likely a 
congenital condition.  

The examiner stated that while trauma was a known etiology 
for cataracts and retinal detachments it was less than likely 
that they would occur 45 years after a reported traumatic 
injury of unknown severity.  Due to age related factors in 
cataracts and the veteran's high myopia in the left eye 
increasing the risk of retinal detachment, there was not 
enough evidence to relate these conditions to his military 
service.  

The examiner agreed with Dr. Vilbert's letters relating a 
possible contributory effect, but after a review of the 
records, he stated that it appeared less likely that the 
reported injury was related to the veteran's diagnosed eye 
condition.  The examiner also noted that the veteran's 
current vision loss only began to become severe since 2002 
when his left eye had a significant drop in vision and in 
2004 when the right eye began to decrease.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability he has a current diagnosis 
of optic nerve coloboma right eye, bilateral cataract 
extraction and retinal detachment with surgical repair left 
eye.

While the veteran's service medical records are unavailable, 
the veteran has reported that he suffered blunt trauma to the 
left side of his face in 1952 during the Korean War after a 
land mine exploded.

The veteran's certificate of discharge indicates that he 
served in Korea during the Korean War.  His report of an 
injury in combat is consistent with the circumstances of his 
service.  As such, the injury in service is presumed to have 
occurred.  38 U.S.C.A. § 1154(b) (West 2002).  The element of 
an in-service injury is also satisfied.

The remaining question is whether the current eye disability 
is the result of an injury or disability while in service.  
As noted, there are conflicting medical opinions on this 
question.

Dr. Vilbert has provided somewhat varying opinions on this 
question.  In his November 1997 letter, Dr. Vilbert stated 
merely that there was a possibility that the veteran's 
previous injury may have been contributory to his cataracts 
and retinal detachment; while in April 2000 letter, he stated 
that it was likely that the in-service trauma contributed to 
those disabilities.

The 2004 and 2006 VA opinions are against any link between 
current eye disabilities and the injury in service.

However, in the August 2006 VA eye examination, the VA 
examiner concluded that the veteran's current eye disability 
was less likely than not caused by or a result of any disease 
or injury while in the service as it was less than likely 
that his current eye disability would occur 45 years after a 
reported traumatic injury of unknown severity.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).    

In this case, there are no indications that Dr. Vilbert was 
afforded the opportunity to review the veteran's claims file.  
He did not mention the timing of the veteran's eye condition 
in relation to his traumatic injury 45 years ago, and his 
opinions are less detailed than that of the VA examiner.

Dr. Vilbert's 1997 opinion is equivocal and does not support 
a nexus.  In Obert v. Brown, the Court held that a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).   

The Court has previously held that statements from doctors 
which are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement. Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Dr. Vilbert's 2000 opinion was not equivocal, but does not 
contain an explanation as to why the doctor changed his 
conclusions as to the likelihood of a relationship between 
the in-service injury and current disability.  In short, he 
did not provide an explanation as to why he now found the 
causal relationship to be likely, whereas he had previously 
found it to merely be a possibility.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The most recent VA examiner reviewed the available records, 
and provided a more detailed opinion than Dr. Vilbert.  The 
VA examiner also addressed the timing of the veteran's 
symptoms and provided a more thorough rationale for his 
conclusions.  For these reasons the Board finds the August 
2006 VA examiner's opinion to be the most probative.  
Moreover, the opinion is supported by the 2004 opinion.

The Board also notes that the veteran's claims regarding the 
cause of his injury as well as the March 2007 letter of his 
wife that attributed the veteran's current eye disability to 
when the veteran was wounded in combat when a mine exploded 
in front of him.  However, as lay persons, they are not 
competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, because the most probative opinion is against the 
claim, the Board concludes that the preponderance of the 
evidence is against the grant of service connection for an 
eye disability.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, supra.



ORDER


Entitlement to service connection for an eye disability is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


